107 F.3d 867
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Rudolph S. PAPESH, Plaintiff-Appellant,v.R. Rex BROOKSHIRE, II, Maryland Worker's CompensationCommission Director of Administration;  Charles J. Krysiak,Maryland Worker's Compensation Commission Chairman;  StephenRosenbaum, Maryland Worker's Compensation CommissionCommissioner;  Melvin Hirshman, Attorney GrievanceCommission Of Maryland Bar Counsel;  William B. Bokel, Jr.,Insurance Fraud Unit Corporal-Msp;  Thomas V. Mike Miller,Jr., President, Senate Of Maryland;  William DonaldSchaefer, Past Governor;  State of Maryland, Defendants-Appellees.
No. 96-2396.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 13, 1997.Decided Feb. 25, 1997.

Rudolph S. Papesh, Appellant Pro Se.  Lucy Adams Cardwell, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Baltimore, MD, for Appellees.
Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals the district court's order granting Defendants' motion to dismiss his civil action in which he sought damages for alleged constitutional violations in the course of workers' compensation proceedings.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Papesh v. Brookshire, No. CA-95-1984-WM (D.Md. Sept. 3, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED